Citation Nr: 1707229	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a postoperative tear of the left lateral meniscus with degenerative arthritic changes.

2.  Entitlement to an initial rating higher than 10 percent for left knee subluxation.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Navy from August 1980 to August 1984, and active service from June 1986 to April 1987 which is not honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a previously assigned 10 percent rating for limitation of motion of a postoperative tear of the left lateral meniscus with degenerative arthritic changes.

In an August 2011 rating decision, the RO granted a separate 10 percent rating for left knee subluxation.

During the period on appeal, the Veteran also filed a claim for a TDIU, which is part and parcel of his claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, notwithstanding the fact that the Veteran did not appeal the denial of a TDIU in a September 2015 rating decision, that issue is properly before the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2016.  A copy of the hearing transcript is of record.


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  At worst, range of motion of the left knee was 90 degrees of flexion and 10 degrees of extension.

2.  Prior to November 5, 2012, mild instability was present in the left knee; from that date, moderate instability was present.

3.  The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for limitation of motion of a postoperative tear of the left lateral meniscus with degenerative arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2016).

2.  Prior to November 5, 2012, the criteria for a separate initial rating higher than 10 percent for left knee subluxation have not been met; from that date, the criteria for a 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran was assigned a 10 percent rating under Diagnostic Code (DC) 5010.  DC 5010 is identical to DC 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, and a 10 percent rating where flexion is limited to 45 degrees.

In this case, a higher rating under DC 5260 is not warranted.  VA examinations from April 2008, July 2010, and August 2015 noted left knee flexion of 130, 100, and 100 degrees, respectively.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Additional VA records from September 2009 and June 2010 noted flexion of 90 and 130 degrees, respectively.  Collectively, the flexion measurements recorded during the period on appeal do not correspond to the 45 degrees of maximum flexion required for compensable rating under DC 5260.

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.

A separate rating under DC 5261 is also not warranted.  The VA examinations from April 2008, July 2010, and August 2015 noted left knee extension of 0, 5, and 0 degrees, respectively.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  VA records from June 2010 also noted extension of 0 degrees.

Notably, VA records from April 2009 include findings of a 10 degree flexion contracture.  A flexion contracture holds the joint in a position of flexion.  See Dorland's Illustrated Medical Dictionary 417 (31st ed. 2007).  Additional records from September 2009 noted extension of 10 degrees.  While these findings do indicate a compensable level of limitation of extension, that impairment is already contemplated in the currently assigned 10 percent rating under DC 5010.  The record does not indicate any findings of extension limited to 15 degrees that might warrant an even higher rating.

The Veteran has also been assigned a separate 10 percent rating for his left knee under DC 5257, which addresses lateral instability or recurrent subluxation.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Prior to November 5, 2012, an initial rating higher than 10 percent is not warranted.  During an April 2008 VA examination, the Veteran reported symptoms of giving way.  However, physical examination revealed no subluxation, and stability testing in the left knee was normal.  VA records from December 2009 and March 2010 also noted negative ligamentous examinations, and no laxity was present.

A July 2010 VA examination found pseudolaxity in the left knee in extension as well as in 30 degrees of flexion.  However, the Veteran only reported one episode of giving way, which is consistent with a "slight" level of instability as contemplated under DC 5257.

From November 5, 2012, however, a higher 20 percent rating is warranted.  Social Security Administration (SSA) records from that date include a statement from the Veteran's wife that he "often" loses his balance due to knee problems.  VA records from August 2015 noted a recent fall, and the Veteran reported during a VA examination that same month that he regularly uses a cane and walker to assist with ambulation.  During his October 2016 hearing, he testified that his knee had given out several times, and that he used a brace, cane, and walker to ambulate.  He also required rails when traversing stairs.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what he observes or experiences; for example, they are competent to report that he experiences certain symptoms such falls and giving way of the knee.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and his wife to be credible in their reports of the symptoms he experiences, which correspond to a "moderate" level of instability under DC 5257.

A higher 30 percent rating is not appropriate, however, as the August 2010 VA examination recorded normal stability tests, and these findings do not support a finding of "severe" instability consistent with the higher rating.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran in this case has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his left knee disability results in any symptoms not contemplated by the rating schedule.  That is, his pain, limitation of motion, and instability are all specifically addressed under the applicable diagnostic codes for the knee.  Therefore, no further discussion of an extraschedular rating is required.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran is service-connected at for a postoperative tear of the left lateral meniscus with degenerative arthritic changes (10 percent), and left knee subluxation (10 percent prior to November 5, 2012, and 20 percent thereafter).  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id.

The Veteran's SSA records show that he worked as a truck driver for many years until February 19, 2012.  He also worked in a restaurant from December 2001 to December 2002.  As part of his SSA claim, he reported having three years of college level education.  In his May 2015 TDIU application, he reported having four years of college level education.

With regard to functional impairment, in his SSA records, Board hearing testimony, and additional statements, the Veteran stated that his left knee condition prevented him from properly operating the clutch of the trucks he had been driving previously.  The Board finds these statements to be credible, and therefore it is unlikely the Veteran could continue his prior work as a truck driver.  

However, his left knee disability, alone, would not preclude him from other forms of employment.  As noted above, he has three to four years of college level education, and his SSA records show that, after he stopped driving trucks, he sought employment for telemarketing or similar jobs.  Viewing these efforts and his education collectively, it appears that he is capable of performing the mental and physical acts of sedentary employment.  See Van Hoose, supra.  The evidence does not reflect some factor that takes this Veteran's case "outside the norm" of any other veteran rated at the same level.  Id.  Therefore, a TDIU is not appropriate in this case.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated May 2008 and July 2015, prior to the initial adjudication of his increased rating and TDIU claims, respectively.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and SSA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's knee disability and assessing its functional impact.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

A rating higher than 10 percent for limitation of motion of a postoperative tear of the left lateral meniscus with degenerative arthritic changes is denied.

Prior to November 5, 2012, an initial rating higher than 10 percent for left knee subluxation is denied.

From November 5, 2012, an initial 20 percent rating for left knee subluxation is granted.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


